 

Case 1:19-cr-00521 Dodument 1 Sea pea g’2219 in TXSD Page 1 of 14

Public and unofficial staff access
to this instrument are
prohibited by court order.

   

 

UNI RT District Court
SOUTHERN DISTRICT OF TEXAS Beet Bert os
BROWNSVILLE DIVISION May 9 8 2019
- UNITED STATES OF AMERICA § ois redeg cnet Ot
vs. §  CRIMINALNO.
§
BENITO DE LA CRUZ, JR. § B
ARMANDO GONZALEZ, JR. § -19-52 j

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
Conspiracy (18 USC 371)

INTRODUCTION
At all times material to this indictment:

Cameron County Precinct 5, has offices in Harlingen and La Feria, Texas. Officers
who work for a County Constable Precinct are certified peace officers charged with the
duty to preserve the peace and are authorized to prevent and suppress crime in Cameron
County, Texas.

BENITO DE LA CRUZ, JR. (“DE LA CRUZ”), defendant herein, was a duly
appointed deputy constable for Cameron County Precinct 5 from approximately March
2007 to October 2017. As a deputy constable, DE LA CRUZ served as a certified peace
officer charged with the duty to preserve the peace who is authorized to prevent and
suppress crime in Cameron County, Texas.

~ ARMANDO GONZALEZ, JR. (“GONZALEZ”), defendant herein, was a duly
appointed deputy constable for Cameron County Precinct 5 from October 2010 to

September 2016. As a deputy constable, GONZALEZ served as a certified peace officer
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 2 of 14

charged with the duty to preserve the peace who is authorized to prevent and suppress

crime in Cameron County, Texas.

A ‘license plate check” is a request for information by a law enforcement officer
that would generally reveal the registered owner of a vehicle, a reported address for the
owner of the vehicle, the make, and the model of the vehicle.

A “criminal history check” is a request for information by a law enforcement officer
that would reveal, among other information, an individual’s name, reported address,
arrests, convictions, sentences, and personally identifiable information.

| Law enforcement officers make license plate or criminal history checks through the
Texas Law Enforcement Telecommunications System (TLETS). TLETS is a computer-
based database system that provides to law enforcement personally identifiable
information regarding citizens, criminal histories, and information concerning vehicles.
The TLETS System transmits a request for information by interstate wire to the National
Crime Information Center (NCIC) database, which is maintained on servers located in
Clarksburg, West Virginia. The NCIC database then provides the requested information
by return interstate wire to the requesting law enforcement agency in Texas.

Law enforcement officers regularly conduct license plate checks and criminal
history checks as part of their official duties. The information retrieved through a license
plate or criminal history check may be used only for legislatively authorized purposes.
Conducting these checks for, and releasing the information to, private citizens is not an

authorized use or purpose.
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 3 of 14

THE CONSPIRACY

From in or about January 2015 and up to the presentment of the indictment, in the
Southern District of Texas and elsewhere within the jurisdiction of the Court, Defendants,
BENITO DE LA CRUZ, JR.
and
ARMANDO GONZALEZ, JR.,

did knowingly combine, conspire, confederate and agree with each other and others
known and unknown to the Grand Jury to commit the following offenses against the United
States: |

while acting under color of official right, did wrongfully and knowingly obtain
property from and with the consent of another, and did obstruct, delay and affect interstate
and foreign commerce, in violation of Title 18, United States Code, Section 1951(a); and

to devise and intend to devise a scheme and artifice to defraud and deprive
Cameron County of the intangible right of honest services of its employees, BENITO DE
LA CRUZ, JR. and ARMANDO GONZALEZ, JR., and transmitting and causing to be
transmitted certain wire communications in interstate and foreign commerce, for the
purpose of executing the scheme, in violation of Title 18, United States Code, Sections
1343 and 1346. |

MANNER AND MEANS OF THE CONSPIRACY
It was a part of the conspiracy that:
e Defendants, co-conspirators, and agents engaged in a scheme in which they
requested another individual to access TLETS for the purpose of obtaining

information through a license plate check or criminal history check for personal

gain.
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 4 of 14

e A Cooperating Individual would request that the Defendants, co-conspirators, and
agents run license plate or criminal history checks. In violation of their official
duties and responsibilities, the Defendants conducted the checks and released the
information to the Cooperating Individual in exchange for receiving monetary gain,
in the form of cash and/or gift cards.

e Defendants, co-conspirators, and agents conducted the checks by asking a TLETS
operator to access the TLETS computer database for the purpose of obtaining
information through a license plate check or criminal history check.

e The Cooperating Individual told GONZALEZ and DE LA CRUZ that the
Cooperating Individual had been involved in drug trafficking in the past and that
the Cooperating Individual was under court supervision for drug trafficking.

e At various times during this conspiracy, the Cooperating Individual told
GONZALEZ and DE LA CRUZ that the Cooperating Individual needed information
regarding vehicles or an individual’s criminal history in order to advance drug
trafficking activities.

OVERT ACTS
In furtherance of the conspiracy, and to effect the objects thereof, the Defendants,
and their co-conspirators, committed the following overt acts, among others, on or about
the following dates:
May 4, 2016-(License Plate Check)
On May 4, 2016, a Cooperating Individual asked another individual to run a license

plate check.
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD_ Page 5 of 14

_ GONZALEZ called the Cooperating Individual about the information that was
needed.

The Cooperating Individual gave GONZALEZ a license plate number designated
by law enforcement; |

GONZALEZ requested and obtained a TLETS check on the law enforcement
designated license plate.

A few minutes later, GONZALEZ called the Cooperating Individual back and
relayed the results of the license plate check to the Cooperating Individual.

During this call, GONZALEZ told the Cooperating Individual that the license plate
check was associated with an individual in Houston, Texas.

GONZALEZ asked if the Cooperating !ndividual knew anyone in Houston.

The Cooperating Individual told GONZALEZ that all of the Cooperating !ndividual’s
“connections” were in Houston.

May 6, 2016 (Bass Pro Shop $50.00 Gift Card)

On May 6, 2016, the Cooperating Individual went to the Precinct 5 Constable’s
Office in Harlingen, Texas.

The Cooperating Individual told DE LA CRUZ that the Cooperating Individual was
there to deliver a $50.00 Bass Pro Shop gift card to GONZALEZ, because GONZALEZ
conducted the license plate check on May 4, 2016.

While at this meeting, DE LA CRUZ and the Cooperating Individual discussed
running another license plate through the TLETS system.

The Cooperating Individual provided a law-enforcement-designated license plate

number.
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 6 of 14

Prior to calling the county dispatcher, DE LA CRUZ asked if running the license
plate came with a gift card.

DE LA CRUZ then called a county dispatcher with access to the TLETS system to
run a license plate check.

DE LA CRUZ told the Cooperating Individual the results of the license plate check.

DE LA CRUZ then wrote down the name and registered address associated with
the license plate on a piece of paper and provided it to the Cooperating Individual.

The Cooperating Individual told DE LA CRUZ that he would get a gift card in
exchange for the license plate check.

DE LA CRUZ accepted a $50.00 Bass Pro Shop gift card from the Cooperating
Individual with instructions for DE LA CRUZ to split the card with GONZALEZ for running
the two license plate checks.

On May 8, 2016, GONZALEZ spent the $50.00 Bass Pro Shop gift card provided

by the Cooperating Individual to purchase items at Bass Pro Shop.

May 17, 2016 (Applebee’s $50.00 Gift Card)

On May 17, 2016, DE LA CRUZ and GONZALEZ met with the Cooperating
Individual at the Precinct 5 Constable's Office in Harlingen, Texas.

During this meeting, the Cooperating Individual asked GONZALEZ to conduct a
criminal history check on an individual. |

GONZALEZ then ran the criminal history check and provided an address
associated with that individual to the cooperating individual.

DE LA CRUZ then received a $50.00 Applebee’s gift card from the Cooperating

Individual for performing the license plate check on May 6, 2016.

6
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 7 of 14

May 26, 2016-(License Plate Check, $40 in US Currency, and $50 Gift Card)

On May 26, 2016, the Cooperating Individual called another individual within the
Precinct 5 Constable’s Office and asked for another license plate check on a law
enforcement-designated license plate.

This individual told the Cooperating Individual that he would call GONZALEZ to
run the check.

Shortly thereafter on May 26, 2016, GONZALEZ caused a TLETS report to be run
- on the license plate.

The Cooperating Individual then called GONZALEZ regarding the license plate
check.

GONZALEZ called the Cooperating Individual back and relayed the name and city
associated with the license plate.

On June 8, 2016, the Cooperating Individual went to the Precinct 5 Constable’s
Office in Harlingen, Texas to pay for the May 26, 2016 license plate check.

The Cooperating Individual met with GONZALEZ.

GONZALEZ received $40 in U.S. currency and another $50 Bass Pro Shop gift
card from the Cooperating Individual.

The Cooperating Individual told GONZALEZ that the US. currency was intended

for GONZALEZ and the gift card for another co-conspirator.

DE LA CRUZ Interview
On May 15, 2017, federal law enforcement interviewed DE LA CRUZ about his

knowledge of these license plate checks and other activities by himself and two other

7
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 8 of 14

members of the Precinct 5 Constable’s Office. During this interview, DE LA CRUZ lied
about these transactions and other events dealing with the Precinct 5 Constable’s Office.

GONZALEZ interview

On December 4, 2018, federal law enforcement interviewed GONZALEZ about his
knowledge of these license plate checks and other activities by himself and two other
members of the Precinct 5 Constable’s Office. During this interview, GONZALEZ initially
denied any knowledge about these transactions and other events dealing with the
Precinct 5 Constable’s Office and only when confronted with evidence to the contrary,
admitted his knowledge and participation.

In violation of Title 18, United States Code, Section 371.

COUNT TWO
Hobbs Act (18 USC 1951)
On or about May 6, 2016, in the Southern District of Texas,.the defendants,
BENITO DE LA CRUZ, JR.
and
ARMANDO GONZALEZ, JR.,

did knowingly obstruct, delay, and affect in any way and degree commerce and the
movement or articles and commodities in commerce by extortion, as those terms are
defined in Title 18, United States Code, section 1951, that is, Defendants obtained
property not due them or their office from a cooperating individual with the cooperating
individual’s consent, under color of official right.

In violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT THREE
Hobbs Act (18 USC 1951)
 

Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 9 of 14

On or about May 17, 2016, in the Southern District of Texas, the defendant,
BENITO DE LA CRUZ, JR.,

did knowingly obstruct, delay, and affect in any way and degree commerce and the
movement or articles and commodities in commerce by extortion, as those terms are
defined in Title 18, United States Code, section 1951, that is Defendant obtained property
not due him or his office from a cooperating individual with the cooperating individual's
consent, under color of official right.

In violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT FOUR
Hobbs Act (18 USC 1951)

On or about June 8, 2016, in the Southern District of Texas, the defendant,
~ ARMANDO GONZALEZ, JR.,

did knowingly obstruct, delay, and affect in any way and degree commerce and the
movement or articles and commodities in commerce by extortion, as those terms are
defined in Title 18, United States Code, section 1951, that is, Defendant obtained property
not due him or his office from a cooperating individual with the cooperating individual's
consent, under color of official right.

In violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT FIVE
Theft of Honest Services (Wire Fraud) (18 USC 1343, 1346)

The Grand Jury realleges the Manner and Means and Overt Acts sections in Count

One;

On or about May 4, 2016, in the Southern District of Texas and elsewhere within

the jurisdiction of the Court,
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 10 of 14

BENITO DE LA CRUZ, JR.
and
ARMANDO GONZALEZ, JR.,
defendants herein, aided and abetted by each other and by others known and unknown
to the Grand Jury, devised and intended to devise a scheme and artifice to defraud and
deprive Cameron County of the intangible right of their honest services as employees,

and transmitted and caused to be transmitted certain wire communications in interstate

and foreign commerce, for the purpose of executing the scheme,
In violation of Title 18, United States Code, Sections 1343, 1346 and 2.

COUNT SIX
Theft of Honest Services (Wire Fraud) (18 USC 1343, 1346)

The Grand Jury realleges the Manner and Means and Overt Acts sections in Count

One;

On or about May 6, 2016, in the Southern District of Texas and elsewhere within

the jurisdiction of the Court,

BENITO DE LA CRUZ, JR.,
defendant herein, aided and abetted by others known and unknown to the Grand Jury,
devised and intended to devise a scheme and artifice to defraud and deprive Cameron
County of the intangible right of his honest services as an employee, and transmitted and
caused to be transmitted certain wire communications in interstate and foreign

commerce, for the purpose of executing the scheme,

In violation of Title 18, United States Code, Sections 1343, 1346 and 2.

10
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 11 of 14

COUNT SEVEN
Theft of Honest Services (Wire Fraud) (18 USC 1343, 1346)

The Grand Jury realleges the Manner and Means and Overt Acts sections in Count
One;

On or about May 26, 2016, in the Southern District of Texas and elsewhere within
the jurisdiction of the Court,

ARMANDO GONZALEZ, JR.,
defendant herein, aided and abetted by others Known and unknown to the Grand Jury,
devised and intended to devise a scheme and artifice to defraud and deprive Cameron
County of the intangible right of his honest services as an employee, and transmitted and
caused to be transmitted certain wire communications in interstate and foreign

commerce, for the purpose of executing the scheme,
In violation of Title 18, United States Code, Sections 1343, 1346 and 2.

COUNT EIGHT
Making False/Fraudulent Statement to a Federal Officer (18 USC 1001)

On or about May 15, 2017, in the Southern District of Texas, the defendant,
BENITO DE LA CRUZ, JR.,

did willfully and knowingly make a materially false, fictitious, and fraudulent statement
and representation to FBI Special Agent Dan Vause in a matter within the jurisdiction of
the executive branch of the Government of the United States, that is, the Federal
Bureau of Investigation, by stating he did not know of any hidden compartment within
the passenger compartment of a 2004 White Nissan Frontier. The statement and
representation was false because, as defendant then knew, he had been previously
shown the hidden compartment within the passenger compartment of the 2004 White

Nissan Frontier.
11
 

Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 12 of 14

In violation of Title 18, United States Code, Section 1001.

COUNT NINE
Making False/Fraudulent Statement to a Federal Officer (18 USC 1001)

On or about May 15, 2017, in the Southern District of Texas, the defendant,
BENITO DE LA CRUZ, JR.,

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation to FBI Special Agent Dan Vause in a matter within the jurisdiction of the
executive branch of the Government of the United States, that is, the Federal Bureau of
Investigation, by stating he did not improperly request and obtain Texas Law Enforcement
Telecommunications System (TLETS) information which he then relayed to another non-
law enforcement individual. The statement and representation was false because, as
defendant then knew, he had previously improperly requested and obtained Texas Law
Enforcement Telecommunications System (TLETS) information which he then relayed to
a non-law enforcement individual.

In violation of Title 18, United States Code, Section 1001.

COUNT TEN
Making False/Fraudulent Statement to a Federal Officer (18 USC 1001)

On or about May 15, 2017, in the Southern District of Texas, the defendant,
BENITO DE LA CRUZ, JR.,
did willfully and knowingly make 2 materially false, fictitious, and fraudulent statement and
_ representation to FBI Special Agent Dan Vause in a matter within the jurisdiction of the
executive branch of the Government of the United States, that is, the Federal Bureau of
Investigation, by stating he was not aware of any other person improperly requesting and

obtaining Texas Law Enforcement Telecommunications System (TLETS) information and

12
Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 13 of 14

relaying that information to another non-law enforcement individual. The statement and
representation was false because, as defendant then knew, he was aware of another
person improperly requesting and _ obtaining Texas Law _ Enforcement
Telecommunications System (TLETS) information and aware that the other person
relayed the information to a non-law enforcement individual.

In violation of Title 18, United States Code, Section 1001.

COUNT ELEVEN
Making False/Fraudulent Statement to a Federal Officer (18 USC 1001)

On or about May 45, 2017, in the Southern District of Texas, the defendant,
BENITO DE LA CRUZ, JR.,

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation to FBI Special Agent Dan Vause in a matter within the jurisdiction of the
executive branch of the Government of the United States, that is, the Federal Bureau of
Investigation, by stating he did not accept money or gifts in return for requesting, obtaining
and relaying Texas Law Enforcement Telecommunications System (TLETS) information
to another non-law enforcement individual. The statement and representation was false
because, as defendant then knew, he had previously accepted money or gifts in return
for requesting, obtaining and relaying Texas Law Enforcement Telecommunications
System (TLETS) information to a non-law enforcement individual.

In violation of Title 18, United States Code, Section 1001.

COUNT TWELVE
Making False/Fraudulent Statement to a Federal Officer (18 USC 1001)

On or about May 15, 2017, in the Southern District of Texas, the defendant,

BENITO DE LA CRUZ, JR.,

13
 

Case 1:19-cr-00521 Document1 Filed on 05/28/19 in TXSD Page 14 of 14

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation to FBI Special Agent Dan Vause in a matter within the jurisdiction of the
executive branch of the Government of the United States, that is, the Federal Bureau of
. Investigation, by stating he was not aware of any person accepting money or gifts in return
for requesting, obtaining and relaying Texas Law Enforcement Telecommunications
System (TLETS) information to another non-law enforcement individual. The statement
and representation was false because, as defendant then knew, he was previously aware
of a person accepting money or gifts in return for requesting, obtaining and relaying Texas
Law enforcement Telecommunications System (TLETS) information.

In violation of Title 18, United States Code, Section 1001.

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

D fone Sin DY
JODY L. YOUNG
Assistant United States Attorney

g Lite. Ae
OSCAR PONCE

Assistant United States Attorney

14
